El Juez Asociado Señob Gókdova Dávila,
emitió la opinión del tribunal.
En primero de octubre de 1913, José Vallines Collazo compró, por el precio de $1,500, cierto condominio en una finca rústica radicada en el barrio Río Hondo, de Comerío, que pertenecía a Rosalía Sánchez Ocaña. De los $1,500 sa-tisfizo el demandante en el acto en que se llevó a cabo el con-trato de compraventa la cantidad de $300, quedando un pre-cio aplazado de $1,200 para ser satisfecho a razón de $300 anuales en primero de octubre de los años 1914, 1915, 1916 *743y 2917, o con anterioridad a esa fecha, sin interés alguno, es-tipulándose para en caso de mora intereses al 1 por ciento mensual desde la fecha del vencimiento. En garantía del precio aplazado el comprador constituyó hipoteca voluntaria a favor de la vendedora sobre el condominio adquirido.
Aleg'a el demandante que ha satisfecho en su totalidad el precio aplazado y que la demandada, a pesar de haber sido requerida, no ha otorgado al demandante la carta de pago y cancelación correspondiente.
La demandada, en su contestación, admite que el deman-dante satisfizo $200 de la anualidad que venció en primero de octubre de 1914 y $300 de la que venció en 1915, sin que haya satisfecho los demás plazos vencidos ni el balance del plazo que venció en 1914, así como tampoco los intereses de mora de los referidos plazos, estando el mismo demandante adeudando a la demandada la suma de $700 con sus intere-ses al 1 por ciento mensual desde octubre de 1916. La de-mandada radicó también una contrademanda, solicitando que se condene al demandante a satisfacerle la suma que según sus alegaciones le adeuda.
La corte de distrito dictó sentencia condenando a la de-mandada a otorgar escritura de carta de pago y cancelación de hipoteca a favor de José Vallines Collazo, y declaró sin lugar la contrademanda, imponiendo el pago de las costas a la referida demandada.
Contra esta sentencia se ha interpuesto recurso de ape-lación, atribuyéndose a la corte inferior cuatro errores que pueden discutirse conjuntamente, porque se refieren a la apre-ciación de la prueba y a las costas impuestas a la demandada.
 Se alega que la corte, de distrito erró al concluir que el demandante satisfizo a Miguel Muñoz, en su concepto de apoderado de la demandada, todo lo que quedaba a deber del precio aplazado. No dice el tribunal inferior en sus conclusiones de hecho que el demandante haya satisfecho a Miguel Muñoz todo el importe de la obligación. Afirma, por el contrario, que pagó a dicho señor, en su concepto de apode-*744rado de la demandada, todo lo que quedaba a deber del pre-cio aplazado, con, excepción de $350 que satisfizo el Sr. Enrique Ponsa Pares, abogado del demandante, al Sr. O. M. "Wood, abogado de la demandada, en saldo del resto de la hipoteca qne reclamó dicha demandada al demandante en nn pleito seguido por dicha señora contra él en la Corte Municipal de San, Juan. Basa la corte inferior sus conclusiones en la prueba testifical y además en un documento autorizado por O. M. Wood, abogado de la demandada, Rosalía Sánchez Ocaña, que fue admitido como prueba sin oposición.
El testigo de la demandada, Miguel Muñoz Escalera, de-claró que había sido apoderado de Rosalía Sánchez para co-brarle a José Vallines una cuenta qne procedía de una finca vendida a plazos. Confiesa este testigo que recibió el primer plazo y en cuanto a los demás dice que no recuerda ha-berlos cobrado. El abogado de la demandante insiste en pre-guntarle si es que n.o se acuerda o que no los cobró y el tes-tigo continúa diciendo que no se acuerda. La propia deman-dada admite en su contestación a la demanda que el deman-dante satisfizo el primer plazo de $300' y $200 más corres-pondientes al segundo plazo. En su testimonio ratifica el pago de esta suma y niega que se le haya satisfecho la can-tidad de $700, resto de la obligación, y los intereses de la misma.
José Vallines declara que recibió una carta de la deman-dada diciéndole qne había dejado como apoderado de ella a don Miguel Muñoz y que hizo a éste algunos pagos; que úl-timamente la demandada estuvo en Puerto Rico y que en-tonces le parece qne le debía 400 y pico de dólares; que dicha demandada le entregó el asunto a un abogado trigueño, que era extranjero y cuyo nombre no-recuerda. Preguntado si se llamaba Mr. Wood, contesta que sí; y dice que fué de-mandado en la corte municipal por doña Rosalía y que au-torizó al abogado Sr. Ponsa Parés para que hiciese una tran-sacción'que se llevó a efecto extendiéndose un cheque por la totalidad de lo que se adeudaba de la finca a la señora Sán-*745chez Ocaña; que el Sr. Wood recibió el dinero del Sr. Ponsa Pares, suscribiendo el documento de la transacción; a con-secuencias del pleito fué que vino el pago; que el mismo Lie. Wood hizo la transacción,; que recibió el dinero y le parece que el Sr. Ponsa recogió el recibo, el documento de la transacción, que reconoce en estos momentos y que está firmado por Mr. Wood; que así fué el documento entregado al testigo como consecuencia de la transacción en el pleito de la corte municipal, habiendo sido firmado por el Lie. Wood. El documento referido es ofrecido como prueba y admitido sin oposición. Continúa diciendo el testigo que después de esa transacción doña Rosalía no volvió a tocar el asunto, ni le escribió en ocasión alguna con respecto a la hipoteca; que el año pasado, si mal no recuerda, la demandada estuvo en su casa; que vino del Norte y llevó o trajo un documento o mejor dicho ella encontró un documento en casa que se refe-ría a la cancelación de la hipoteca y se lo trajo; que en esa ocasión ella le dijo si había satisfecho el dinero a Mr. Wood; que ella no estaba en Puerto Rico y que el testigo le dijo que el dinero había sido satisfecho; que había sido el Lie. Ponsa el que había transado con él; que la demandada estuvo conforme con esa explicación. El documento suscrito por el Lic. O. M. Wood dice así:
"Recibidos del Ledo. Enrique Ponsa Parés, abogado de don José Mallines, la suma de cuatrocientos cincuenta y cinco dollaes, correspondientes a doña Rosa Sánchez, por los siguientes conceptos: trescientos cincuenta y cinco dollaes, importe en transacción de la reclamación que esta Sra. tiene en trámites en la Corte Municipal de San Juan, contra Vallines, sobre cobro de una obligación de hipo-teca; y los cien dollaes restantes, como pago de un pagaré suscrito por el Sr. Vallines a favor de la Sra. Sánchez, ante el Notario Oiler Díaz.
"Este recibo tiene el carácter de provisional, hasta la próxima semana en que se otorgará la correspondiente carta de pago por la señora Sánchez y se entregará el pagaré.
"Bayamón, P. R., a 23 de agosto de 1919.
(Fdo.) O. M. Wood, Abogado de Rosa Sánchez.”
*746El documento anteriormente transcrito y el testimonio de-jóse Vallines sobre la transacción en la Corte Municipal fue-ron admitidos sin oposición. Más tarde la Sra. Sánchez Ocaña se opuso a la admisión del pleito que incoara a su nombre el abogado "Wood en la corte municipal contra el Sr. Vallines, por no haberse demostrado que la demanda hubiese sido jurada por dicha señora ni que las alegaciones de la misma hubiesen sido hechas con su consentimiento y consejo. También se opuso el abogado a que se admitiera dicho pleito para probar las actuaciones de la demandada, porque no sa-bía si fueron sus actuaciones o las de su abogado y porque no se había probado que hubiesen mediado relaciones entre ellos.
En la prueba ofrecida y rechazada nada se dice acerca de la transacción que se llevó a cabo después según el testimo-nio no contradicho del demandante y el recibo suscrito por el abogado Wood. La demandada en ningún caso negó que estuviese representada en la corte municipal por el abogado Wood ni intentó rebatir la presunción, firmemente establecida por la ley, de que un abogado cuando profesa representar un cliente está autorizado para ostentar esa representación. La Sra. Sánchez Ocaña se limitó a oponerse a la admisión del pleito como prueba, por no haberse demostrado que existie-sen relaciones entre ella y el abogado que aparecía represen-tándola, haciendo caso omiso de la presunción-que la ley es-tablece. En ningún momento negó la Sra. Sánchez Ocaña que hubiese autorizado a su abogado para transigir ni trató de rebatir la prueba que se admitió sin su oposición sobre la referida transacción. No se hizo objeción alguna al do-cumento suscrito por el. abogado Wood ni se atacó su auten-ticidad. El demandante declaró, sin haber sido contradicho, que dicho documento fué firmado por el referido abogado.
Algunos tribunales sostienen que un abogado tiene autoridad para transigir en su capacidad representativa a nombre de su cliente. La mayoría de las decisiones, sin embargo, requiere poder especial para realizar un acto de esta *747naturaleza. La doctrina más acertada, a nuestro juicio, es la que sostiene prima facie la validez de una transacción lle-vada a cabo por un abogado en representación de su cliente, mientras no baya sido impugnada. En ausencia de esta im-pugnación, debe presumirse la existencia de un, poder especial a favor del abogado autorizando la transacción. La Corte Suprema de los Estados Unidos, en el caso de U. S. v. Beebe, 180 U. S. 352, dice que la falta de poder de un abo-gado en virtud de su representación general para transigir reclamaciones de su cliente es cuestión que no debe discutirse. Luego, el tribunal se expresa así:
“Una sentencia dictada a base' de tal transacción ésta sujeta a ser dejada sin efecto por razón de la falta de autoridad del abogado que la hizo para servir de base a la sentencia dictada. Prima facie, la actuación de un abogado al hacer esa transacción y registrarla o permitir su registro como sentencia es válida, porque se asume que el abogado actuó con poder especial, pero cuando se prueba que no tuvo ninguno, la sentencia debe ser dejada sin efecto por esta razón. ’
El abogado Wood en este caso acusó recibo de una suma que recibió en su carácter de abogado de la Sra. Sánchez como importe en transacción de la reclamación de esta señora en la corte municipal contra el entonces demandado José Valli-nes, sobre cobro de una obligación de hipoteca, y ofreciendo otorgar carta de pago a favor de dicho señor Vallines. De acuerdo con la prueba y las alegaciones, debemos asumir que cuando el Sr. Wood otorgó el referido documento estuvo es-pecialmente autorizado por la Sra. Sánchez Ocaña para lle-var a cabo la transacción.
La parte apelante llama la atención al hecho de que el demandante no presentó como prueba ningún recibo de pago, alegando que los había perdido en el ciclón de San Felipe. La presentación de estos recibos parece innecesaria, cuando el propio apoderado de la demandada declara que se hizo un pago de $300, añadiendo que no recuerda que se hicieran otros pagos, y cuando la misma demandada admite en su contes-tación que se le pagaron $500. En cuanto al resto de la obli-*748gación, aM está el recibo de sn abogado aceptando la canti-dad de $350 como transacción del pleito incoado contra José Vallines Collazo ante la corte municipal.
La demandada, qne declaró por deposición, ratifica las alegaciones de sn contestación, diciendo qne se le pagaron $500 y qne se le adeudan aun $700. Entendemos qne de acuerdo con la prueba practicada ba quedado demostrado qne el demandante ba satisfecho todo el importe de la obligación y qne por lo tanto la corte inferior actuó correctamente al declarar con lugar la demanda y desestimar la contrademanda presentada por la demandada. En cnanto a las costas, cree-mos qne la corte inferior no cometió ningún error al impo-nerlas a la parte perdidosa en el ejercicio de sus facultades discrecionales.

Bebe confirmarse la sentencia apelada.

El Juez Asociado Señor Travieso no intervino.